Appeal by defendant the Long Island Rail Road Company (1) from an interlocutory judgment of the Supreme Court, Kings County, entered July 14, 1969 after a trial limited to the issues of liability, which determined said issues in favor of plaintiff against said defendant, upon a jury verdict, and (2) as limited .by its brief, from so much of an order of the same court, dated April 28, 1969, as denied its motion for leave to serve an amended answer setting forth a cross claim against defendant the Atchison, Topeka & Santa Fe Railroad Company. Judgment affirmed, with one bill of costs to plaintiff and third-party defendant Welbilt Corporation, jointly; and order affirmed insofar as appealed from, with $10 costs and disbursements to defendant the Atchison, Topeka & Santa Fe Railroad Company. We have not considered the merits of a possible claim for indemnification by defendant the Long Island Rail Road Company against defendant the Atchison, Topeka & Santa Fe Railroad Company in an independent action (cf. Goldman v. Business Factors Corp., 15 N Y 2d 983). Beldoek, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur.